Citation Nr: 0304947	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-05 018	)	DATE
	)
	)


THE ISSUE

Whether a May 1998 decision of the Board of Veterans' Appeals 
denying increased evaluation in excess of 10 percent for 
residuals of an acromioclavicular separation, status post 
excision of the clavicular head, should be revised or reversed 
on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to March 
1979 and from February 1981 to July 1995.  This matter came 
before the Board of Veterans' Appeals (Board) on motion by the 
veteran alleging CUE in a May 1998 Board decision.  In 
February 2002, the veteran made a motion for CUE.


FINDING OF FACT

The moving party failed to clearly and specifically set forth 
the alleged CUE, or errors of fact or law in the May 1998 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error(s).


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. 
§§ 20.1403, 20.1404(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) is not applicable to the moving 
party's allegations of CUE.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Accordingly, no further action is required 
in light of the new legislation.

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111 (West Supp. 2002).  A decision of the Board 
that revises a prior Board decision on the grounds of clear 
and unmistakable error has the same effect as if the decision 
had been made on the date of the prior decision.  38 C.F.R. § 
20.1406 (2002).

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows: 

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed. --(1) General.  Review for clear 
and unmistakable error in a prior Board decision must be based 
on the record and the law that existed when that decision was 
made.

(2) Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record was 
transferred to the Board for review in reaching that decision, 
provided that the documents could reasonably be expected to be 
part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear and unmistakable 
error. --(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The U.S. Court of Appeals for Veterans Claims (Court), in 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)), stated that for 
clear and unmistakable error to exist, (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was clear and unmistakable error must 
be based on the record and law that existed at the time of the 
prior adjudication in question.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."   Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 313.  
"It must always be remembered that CUE is a very specific and 
rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993). A disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of CUE.  See Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).

The veteran contends, in essence, that the May 27, 1998, Board 
decision that denied an evaluation in excess of 10 percent for 
residuals of an acromioclavicular separation, status post 
excision of the clavicular head was clearly and unmistakably 
erroneous.  His correspondence does not include specific 
contentions regarding his CUE claim.

If a party wishes to have a motion for CUE considered on the 
merits, he must set forth clearly and specifically the alleged 
CUE of fact or law in the Board decision, the legal or factual 
basis for such allegations, and why the result would have been 
manifestly different but for the alleged error.  38 C.F.R. § 
20.1404(b) (2002).  Non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy these requirements, and motions that 
fail to satisfy these requirements may be dismissed without 
prejudice to re-filing.  See Disabled Am. Veterans v. Gober, 
234 F.3d 682, 698-99 (Fed. Cir. 2000), reh'g denied, Nos. 99-
7061, 99-7071, 99- 7084, 99-7085, 2001 U.S. App. 1314 (Fed. 
Cir. Jan. 2, 2001) (invalidating 38 C.F.R. § 20.1404(b) to the 
extent that it allowed insufficiently pled motions to be 
denied without further opportunity to re-file).

In this regard, the substance of the moving party's argument 
appears to be based on general, non-specific allegations of 
error.  The moving party has not set forth any basis for a 
finding of error or any indication why the result of this 
decision would have been different but for an alleged error.

Consequently, the May 27, 1998, Board decision, insofar as it 
denied an evaluation in excess of 10 percent for residuals of 
an acromioclavicular separation, status post excision of the 
clavicular head, is not clearly and unmistakably erroneous; 
and therefore, is not subject to revision or reversal.  38 
U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. § 20.1403 (2002).  

For the foregoing reasons, the Board finds that the veteran 
has failed to satisfy the threshold pleading requirements for 
the revision of a Board decision on grounds of CUE.  
Accordingly, his motion is dismissed without prejudice to re- 
filing.


ORDER

The motion is dismissed without prejudice to refiling.




                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our decision.  
We are in the process of updating the form to reflect changes 
in the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 107-
103, 115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no longer 
required to file a copy of your Notice of Appeal with 
VA's General Counsel.
?	In the section entitled "Representation before VA," you 
no longer need to have filed a "notice of disagreement ... 
that led to the decision the Board has just reviewed for 
CUE ... on or after November 18, 1988" as a condition for 
an attorney-at-law or a VA accredited agent to charge you 
a fee for representing you.



 




